 


109 HR 4430 IH: To amend the Internal Revenue Code of 1986 to provide that qualified homeowner downpayment assistance is a charitable purpose.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4430 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Weldon of Florida introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that qualified homeowner downpayment assistance is a charitable purpose. 
 
 
1.Qualified homeowner downpayment assistance 
(a)In generalSection 501 of the Internal Revenue Code of 1986 (relating to exemption of tax on corporations, certain trusts, etc.) is amended by redesignating subsection (q) as subsection (r) and by inserting after subsection (p) the following new subsection: 
 
(q)Qualified homeowner downpayment assistance 
(1)In generalFor purposes of subsection (c)(3) and sections 170(c)(2), 2055(a)(2), and 2522(a)(2), the term charitable purposes includes the provision of qualified homeowner downpayment assistance. 
(2)Qualified homeowner downpayment assistanceFor purposes of this subsection, the term qualified homeowner downpayment assistance means a gift of cash for the purpose of providing any downpayment for the acquisition of any property as a principal residence (within the meaning of section 121) for a qualified taxpayer if with respect to such property such gift does not exceed the lesser of— 
(A)$60,000, or  
(B)20 percent of the value of such property, determined as of the time the homeowner downpayment assistance is provided.  
(3)Qualified taxpayerFor purposes of paragraph (2), the term qualified taxpayer means a taxpayer whose modified adjusted gross income for the taxable year in which the downpayment assistance is received does not exceed $110,000 ($220,000 in the case of a joint return). For purposes of the preceding sentence, the term modified adjusted gross income means adjusted gross income increased by any amount excluded from gross income under section 911, 931, or 933. . 
(b)No charitable deduction for contributions for downpayment assistanceSubsection (f) of section 170 of the Internal Revenue Code of 1986 (relating to disallowance of deduction in certain cases and special rules) is amended by adding at the end the following new paragraph: 
 
(12)Denial of deduction of contributions for downpayment assistanceNo deduction shall be allowed under this section for a contribution to an organization which provides homeowner downpayment assistance if the contribution is made directly or indirectly in connection with a transaction in which the purchaser of a home received downpayment assistance and the contributor— 
(A)received the downpayment assistance, 
(B)sold the home to the purchaser, 
(C)loaned money to the purchaser, or 
(D)otherwise received a commission or other benefit associated with the transaction.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
 
